       Case 1:21-cv-00046-SPW-TJC Document 6 Filed 06/14/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


LEIGH ANN LUNDVALL,                               CV -21-46-BLG-SPW-TJC

                     Plaintiff,
                                                  ORDER
vs.

BILLINGS CLINIC,

                    Defendant.


       Plaintiff has filed an Unopposed Motion to Seal the Complaint. (Doc. 5.)

Plaintiff contends the Complaint should be sealed because it contains confidential

medical information that relates to her claim under the Americans with Disabilities

Act.

       There is “a strong presumption in favor of access to court records.” Foltz v.

State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). Accordingly,

“[a] party seeking to seal a judicial record [] bears the burden of overcoming this

strong presumption by meeting the ‘compelling reasons’ standard.” Kamakana v.

City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).) “That is, the party

must ‘articulate compelling reasons supported by specific factual findings,’ that

outweigh the general history of access and the public policies favoring disclosure,

such as the public interest in understanding the judicial process.” Id. at 1178-79
      Case 1:21-cv-00046-SPW-TJC Document 6 Filed 06/14/21 Page 2 of 3



(internal citations omitted). Courts have generally found “[t]he need to protect

medical privacy qualifies as a ‘compelling reason’ that overcomes the presumption

of public access to judicial records.” Abbey v. Hawaii Employers Mut. Ins. Co.,

760 F.Supp.2d 1005, 1013 (D. Haw. 2010). See also Lombardi v. TriWest

Healthcare All. Corp., 2009 WL 1212170, *1 (D. Ariz. May 4, 2009 (sealing

exhibits that contained sensitive personal and medical information).

      Any sealing order, however, “must consider and use less restrictive

alternatives that do not completely frustrate the public’s First Amendment and

common law rights of access.” Perry v. City & Cty. of San Francisco, 2011 WL

2419868, *21 (9th Cir. Apr. 27, 2011). Sealing should be limited “to information

that was actually sensitive,” i.e., only such parts of the Complaint as necessary to

protect Plaintiff’s privacy interest. Press-Enter. Co. v. Superior Ct. of California,

Riverside Cty., 464 U.S. 501, 513 (1984).

      Here, the Court finds Plaintiff’s interest in protecting her confidential

medical information outweighs the public’s minimal interest in viewing it,

particularly in light of the fact the litigation never progressed beyond the filing of

the Complaint. Nevertheless, not all of the information in the Complaint is private.

Plaintiff, therefore, will be required to file a redacted complaint.

      Accordingly, IT IS HEREBY ORDERED that the Complaint (Docs. 1, 3,
        Case 1:21-cv-00046-SPW-TJC Document 6 Filed 06/14/21 Page 3 of 3



and 41) shall be SEALED. Plaintiff shall re-file a redacted Complaint by June 25,

2021.

        IT IS ORDERED.

        DATED this 14th day of June, 2021.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge




1
 Because the Court is unable to seal selected portions of electronically-filed
documents, the Court must seal the Notice of Removal and State Court File as
well.
